Exhibit 10.1

AMENDMENT NUMBER 1 TO

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment Number 1 to Third Amended and Restated Employment Agreement (the
“Amendment”) is entered into as of February 8, 2012 (the “Amendment Effective
Date”) by and between Carl W. Hull (the “Executive”) and Gen-Probe Incorporated,
a Delaware corporation (“Gen-Probe”).

RECITALS

WHEREAS, the Executive and Gen-Probe are parties to that certain Third Amended
and Restated Employment Agreement effective as of May 19, 2009 (the
“Agreement”), which sets forth the terms of the Executive’s employment with
Gen-Probe and provides for benefits upon the termination of Executive’s
employment with Gen-Probe under certain circumstances; and

WHEREAS, the parties wish to amend certain provisions of the Agreement to extend
the term of the Agreement pursuant to the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Amendment Effective Date. Except as otherwise defined herein, capitalized terms
shall have the meanings assigned to them in the Agreement.

1. Section 2 (Term of Employment) of the Agreement shall be amended in its
entirety to read as follows:

 

  “2. Term of Employment. This Agreement shall be immediately effective. Unless
extended by mutual written agreement of the parties, this Agreement shall
expire, and Executive’s employment hereunder shall automatically terminate, on
May 18, 2015. At any time during the term of this Agreement, either party may
terminate this Agreement, and Executive’s employment, in accordance with the
provision of Sections 7 and 8 of this Agreement.”

2. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

3. This Amendment shall be construed and enforced in accordance with and be
governed by the laws of the State of California.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Amendment Effective Date.

 

EXECUTIVE

/s/ Carl W. Hull

Carl W. Hull GEN-PROBE INCORPORATED By:  

/s/ Diana De Walt

       Diana De Walt Senior Vice President, Human Resources

 

2